Citation Nr: 0632634	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  01-09 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.P., T.P.V.






ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to July 1974 and from December 1981 to December 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in June 2000 at the age of 53 years.  
The immediate cause of death was respiratory failure due to 
chronic obstructive pulmonary disease (COPD).  An autopsy was 
not performed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The medical evidence of record indicates that COPD was 
not shown in service and was not shown to be related to 
active military service.

4.  The medical evidence of record does not show that a 
disability that originated in service or a service-connected 
disability caused or contributed to the veteran's death.  





CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A disability incurred in or aggravated by active military 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for entitlement to 
service connection for the veteran's cause of death, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the appellant's claim, July 2000 and December 
2000 letters satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the appellant of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the appellant because the 
preponderance of the evidence is against a finding of service 
connection for the veteran's cause of death.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the appellant provide 
any evidence in her possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that in June 2006, the 
appellant sent a private physician letter and private 
treatment records to the Board and waived her right to have 
the RO readjudicate the claim with the additional evidence.  
See 38 C.F.R. § 20.1304(c) (2006).  In her December 2001 
substantive appeal, the appellant asserted that VA had not 
obtained all the appropriate medical records to develop this 
claim.  The duty to assist requires reasonable efforts to 
obtain records that the claimant has identified.  See 
38 U.S.C.A. § 5103A(b)(i); see also Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992) (noting that VA's duty to assist is 
not a duty to prove a claim).  Here, the Board finds that the 
RO has made reasonable efforts to obtain all identified 
medical documents.  A review of the claims file indicates 
that the RO contacted the National Personnel Records Center, 
the National Archives and Records Association, and Cherry 
Point Naval Medical Hospital, in attempting to obtain medical 
records in support of the appellant's claim.  There is no 
indication in the record that any other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was either incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In the absence of such evidence, the law and 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 
3.312.  A "service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

The appellant claims entitlement to service connection for 
the veteran's cause of death due to respiratory failure due 
to COPD.  There was no service-connected disability at the 
time of the veteran's death; accordingly, the medical 
evidence of record must show that COPD was incurred in, or is 
related to, the veteran's military service.

The veteran's service medical records contain multiple 
references to chest complaints, examinations, and findings.  
An October 1964 report of medical examination noted a 
negative chest x-ray.  A September 1966 record indicated a 
negative chest examination.  A September 1967 chest x-ray was 
negative.  An April 1968 report of medical examination noted 
a negative chest x-ray.  In October 1969, the veteran 
complained of chest congestion.  A January 1973 medical 
record noted the veteran complained of a cough.  A March 1973 
report of medical examination noted a chest x-ray was within 
normal limits.  In June 1973, the veteran presented with a 
cough and sinus congestion, but no chest pains.  Upon 
examination, the veteran's chest was clear.  

In January 1974, the veteran presented with a cough and 
congestion.  Upon examination, the chest was clear and an x-
ray was negative.  The impression was bronchitis.  Another 
January 1974 record indicated the veteran presented with a 
sore throat and cough.  The chest was clear upon examination.  
An April 1974 record indicated the veteran's chest was clear 
upon examination.  In October 1974, the veteran presented 
with congestion and a headache.  The chest was clear upon 
examination.  The impression was sinusitis.  

In January 1975, the veteran presented with chest pain.  Upon 
examination, the chest was clear.  In another January 1975 
record, the veteran presented with cold symptoms of 2 days, 
including productive cough and chest pains.  In October 1975, 
the veteran complained of nausea, vomiting, and chest 
congestion.  An x-ray was negative.  Another October 1975 
record indicated vomiting, chest congestion, and chills for 
four days.  Upon examination, the chest was congested but a 
chest x-ray was negative.  The impression was viral 
gastritis.  A December 1976 record indicated sinus congestion 
and slight cough.  The impression was flu.  In January 1977, 
the veteran reported sinus congestion for one month.  A March 
1977 report of medical examination indicated a chest x-ray 
was within normal limits.  An August 1979 report of medical 
examination noted a negative chest x-ray.  

In October 1980, the veteran presented with left chest 
discomfort for 1.5 months.  The discomfort was not decreasing 
or increasing in intensity, and there was no pain to the arm 
area.  In November 1980, the veteran presented with chest 
pain of 3 months.  The veteran reported intermittent 
shortness of breath and pain in the sternum area.  The 
veteran was able to jog 3 miles without distress.  An 
electrocardiogram was normal and the impression was cardiac 
spasm.  An October 1981 report of medical examination was 
negative for any chest findings.  In March 1984, the veteran 
reported with sore throat and a temperature of 4 days.  A 
September 1984 report of medical examination chest x-ray 
indicated no active disease. 

Subsequent to service discharge, private medical records from 
January 1999 indicated the veteran was seen for severe COPD.  
It was noted that pulmonary function was markedly worse in 
1998 than in 1993, at the time of diagnosis.  The record 
noted that the veteran smoked for 30 years, 1.5 packs per 
day, but had quit smoking several years previously.  

In a letter received by VA in May 1999, a private physician 
indicated that the veteran had been followed over the last 
several months for increasing shortness of breath.  The 
physician indicated that pulmonary function studies were 
consistent with COPD.  The physician stated that the veteran 
continued to have exacerbations of breathing that had been 
successfully treated with antibiotics. 

A January 2000 private treatment record indicated the veteran 
was hospitalized for 6 days for increasing respiratory 
distress.  A chest x-ray showed obstructive lung disease.  
The impression was respiratory failure, associated with 
exacerbation of COPD, bronchospasm, chronic emphysema with 
asthma and bronchospastic component.  A January 2000 
pulmonary function analysis indicated severe obstructive lung 
defect.  

Private medical records show that in June 2000, the veteran 
was hospitalized with pneumothorax and respiratory 
insufficiency.  The veteran was noted to have COPD.  
Approximately 6 days later, the veteran went into respiratory 
distress and died at the age of 53.  The certificate of death 
showed the immediate cause of death as respiratory failure 
due to COPD.  An autopsy was not done.

In a July 2000 lay statement, one of the veteran's daughters 
stated that when she was younger, her father was in great 
health, but that over the years, his breathing had become 
labored.  She stated that the veteran often stated that his 
yearly x-ray results showed black and damaged lungs.  She 
stated that when her father retired, he told her that his 
damaged lungs were due to Agent Orange exposure.  

In a July 2000 lay statement, the appellant stated that the 
veteran was informed upon retirement that a chest x-ray was 
abnormal and had indicated a spot, and that the veteran 
requested a follow-up x-ray at the Cherry Point Marine Base. 

In an August 2000 lay statement, the veteran's son stated 
that he felt Agent Orange had something to do with this 
father's death.  He noted that upon his father's retirement, 
his health had steadily declined, his breathing had become 
more labored, and he became progressively more fatigued.  

In an August 2000 lay statement, an acquaintance of the 
veteran's from 1973 indicated that he had been very active 
until 1992, when she moved to Japan.  Upon her return in 
1996, the veteran was barely getting around and was having 
difficulty breathing.  She stated that his health symptoms 
were the same as her uncle's symptoms who had died of Agent 
Orange complications.  

In a letter received by VA in October 2004, a private 
physician indicated that the veteran had been his patient for 
10 years, until the time of death.  The physician stated that 
it was "reasonable to presume that [the veteran] had some 
obstructive changes at the time of his military discharge in 
the year 1984."  The physician indicated that upon a review 
of military records, the veteran had "at least two visits 
for lung congestion, but many more visits for upper 
respiratory tract problems, including sinusitis."  The 
private physician concluded that if the veteran had COPD 
during service and at discharge, the veteran's cause of death 
should be service-connected.  

An October 2004 VA medical opinion was obtained.  The VA 
examiner noted that COPD was diagnosed in 1993; that the 
veteran's symptoms exacerbated greatly between 1993 and 1998; 
that the veteran had worked in a position where he was 
exposed to dust and fumes since 1984; that a separation 
examination noted a chest x-ray found no active disease; and 
that the veteran died in June 2000.  The examiner noted that 
the veteran had two episodes of upper respiratory illness 
during service, but that there was no evidence of chronicity.  
The examiner opined that the most likely cause of the 
veteran's COPD was tobacco, as it was with most patients.  
The examiner noted that without evidence of pulmonary disease 
during active duty or upon service separation, it was not 
possible to state when COPD began without resorting to 
speculation.  

A Board hearing was held in April 2006.  The appellant 
testified that the veteran was in excellent health at the 
time they were married; that prior to service discharge, 
physical training became very difficult for him and he always 
complained of chest pain and labored breathing; and that once 
or twice he went to sick call for his chest pain.  She 
testified that the veteran's lung capacity was reduced in the 
last few years of his service, and that he sought treatment 
during service for that issue.  She also stated that he saw a 
doctor less than one year after service discharge.  

In an April 2006 letter, a private physician reiterated that 
the veteran had been in his care for over ten years, up until 
the veteran's death.  The physician stated that COPD was 
diagnosed in 1993 and that it was "more than likely that the 
veteran had obstructive changes at the time of military 
discharge" in 1984.  The physician stated that upon a review 
of the military records, the veteran presented with 
complaints of lung congestion at least twice, and presented 
multiple times with upper respiratory tract problems, 
including sinusitis.  The physician again noted that if the 
veteran had COPD during service and at service discharge, he 
should be service-connected.

The Board finds that the competent medical evidence of record 
does not support service connection for the veteran's cause 
of death.  The medical evidence of record does not 
demonstrate a relationship between the veteran's death and 
his period of military service.  The service medical records 
were negative for COPD, although the records reveal multiple 
upper respiratory complaints.  Several chest x-rays, 
including one completed two months prior to service 
discharge, were either negative or within normal limits.  
Moreover, there is no objective medical evidence of COPD 
within one year of service discharge or until 1993, when COPD 
was diagnosed.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding VA did not err in denying service connection 
when the evidence did not demonstrate continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder). 

Although there are two conflicting medical opinions on file, 
the Board accords more probative weight to the VA examiner's 
opinion.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another).  The VA examiner 
opined that it was impossible to place the date of COPD onset 
without resort to speculation and noted the lack of 
chronicity between service discharge in 1984 and the 1993 
terminal illness diagnosis.  The private physician stated 
that the veteran likely had obstructive changes upon service 
discharge, but did not indicate these obstructive changes 
were chronic or otherwise link those obstructive changes to 
the veteran's terminal illness of COPD.  Additionally, there 
is no rationale for this conclusion.  Indeed, a chest x-ray 
at the time of the veteran's discharge in 1984 indicated no 
active disease.  Most importantly, the physician stated that 
if the veteran had COPD while in the military and at 
discharge, his death should be service-connected.  That 
opinion is equivocal because it does not definitively state 
that COPD was incurred in or was related to service.  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that a 
medical opinion that suggests a possibility of inservice 
incurrence does not support service connection); see also 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that 
where a physician is unable to provide a definite causal 
connection, the opinion on that issue is non-evidence).  
Indeed, COPD was not shown in service or at service 
separation.  Accordingly, the Board finds that the medical 
evidence of record does not support service connection for 
the veteran's cause of death. 

In so concluding, the Board in no way minimizes the veteran's 
sacrifices during his military service to his country, or the 
appellant's sincerity in pursuing her claim.  Especially in 
this case, the Board recognizes the appellant's patience with 
the appellate process.  However, the Board is obligated to 
decide cases based on the evidence before it.  See Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


